 


114 HR 661 IH: EDA Elimination Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 661 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Pompeo (for himself, Mr. McClintock, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To terminate the Economic Development Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the EDA Elimination Act of 2015. 2.Termination of Economic Development Administration (a)TerminationThe Economic Development Administration is terminated.
(b)RepealThe Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.) is repealed. (c)Conclusion of businessThe Secretary of Commerce shall take such actions as may be necessary and appropriate to conclude the outstanding affairs of the Economic Development Administration, including dispositions of personnel, assets, and obligations.
(d)Limitation on statutory constructionThis section may not be construed to prevent the expenditure of any funds received before the effective date of this Act. Such funds shall be subject to the laws and regulations that would have applied to the funds if this section had not been enacted. 3.Effective dateThis Act shall take effect on the first day of the first fiscal year beginning after the date of enactment of this Act. 
 
